DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on paragraph [0552] states that AA means Post-Addition, yet the Tables, see for example Table 10, shows PA. Should the Post-Addition be designed as PA instead of AA? Note that the acronyms AA is commonly used for Acrylic Acid.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation in view of  Matsumura et al., (hereafter Matsumura), US Patent No.  5,927,287
	With regard to claims 1-2, 4-7 and 10-17, Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041], [0069]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the claims range, i.e., dpf from not less than 1.5 to less than 8 and length from not less than 1 and not greater than 6; see ¶-[0028]-[0029] (reading on claims 1 and 11-17), and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. Since the pulp comprises the same components as claimed and the acetate fibers has dpf and length falling within the claimed range, then the properties of the pulp of claims 1-2, must be within the claimed range and the pulp must also be compostable, reading on claim 10. Ide teaches that the amount/proportion of the acetate staple fibers is suitable adjusted depending upon the product to be made and the desired properties; see ¶-[0033] and therefore, optimizing the proportions of the acetate staple fibers would have been obvious to one of ordinary skill in the art, which reads on 	claims 1 and 4-7.
	With regard to claims 8-9, Ide does not explicitly teaches the DS of the acetate fibers; However, Matsumura teaches a fibrous composition including cellulosic fibers, i.e., beaten pulp and staple fibers, such as cellulose ester fibers, e.g., cellulose acetate fibers; see abstract and column 4, lines 13-22. Matsumura also teaches that degree of substitution (DS) of acetate staple fibers is generally between 1-3, and that a range from 1.1 to 2 provides an improved biodegradability (compostability) and thus minimizing pollution; see column 4, lines 27-41, and teaches that a range. Therefore, using acetate fibers with the DS suggested by Matsumura as the acetate fibers taught by Ide would have been obvious to one of ordinary skill in the art in order to attain the advantages discussed above, i.e., minimizing pollution.
	Regarding to claim 18, Ide teaches that the fibers can be crimped or uncrimped; see ¶-[0025].
	Regarding to claim  19, while Ide does not explicitly teaches the amount of crimping of the acetate fibers, optimizing the amount of crimping is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
	With regard to claim 20, Ide teaches that the acetate fibers can have different cross-sectional shape including Y shape, but not limited to Y-shape and thus the use of acetate fibers with crenulated cross-section would have been obvious to one of ordinary skill in the art. Moreover, Matsumura teaches crenulated shape cross-sectional; see figures.

Response to Arguments

Applicant’s arguments, see pages 5-6 of the remarks, filed on May 10, 2021, with respect to the rejection over Ellery have been fully considered and are persuasive.  The Rejection over Ellery of February 8, 2021 has been withdrawn. 

Applicant's arguments filed May 10, 2021 with regard to the rejection over Ide et al., have been fully considered but they are not persuasive.
Applicants also argue unexpected results in the use of the CE staple fibers with the now claimed DPF. While this might be true, said results were obtained for very specific set of conditions, e.g., ratio/percentage of cellulose fibers and CE staple fibers, length of the CE staple fibers, basis weight of the paper article, etc. said conditions are not part of the claims, i.e., the scope of the claims is not commensurable in scope with the unexpected results. Evidence as to unexpected results must be “clear and convincing”, and be of scope reasonably commensurable with the scope of the subject matter claimed.  In re Lohr, 137 USPQ 548 (CCPA 1963) and in re Linder, 173 USPQ 356 (CCPA 1972). Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Paper Products Articles Comprising a Bend of Cellulose and Cellulose Ester Staple Fibers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF